Supreme Court of Florida
                                    ____________

                                   No. SC16-1316
                                   ____________

                             MICHAEL JOE MCCOY,
                                  Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                    [June 8, 2017]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the First District

Court of Appeal in McCoy v. State, 194 So. 3d 1058 (Fla. 1st DCA 2016), which

was certified to be in direct conflict with the decision of the Fifth District Court of

Appeal in Thomas v. State, 91 So. 3d 880 (Fla. 5th DCA 2012). See art. V,

§ 3(b)(4), Fla. Const. Having considered the First District’s opinion and the briefs

of the parties, upon further review, we have determined that we should exercise our

discretion and discharge jurisdiction. Accordingly, we hereby dismiss review.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D14-5914

      (Bay County)

Andy Thomas, Public Defender, and Danielle Jorden, Assistant Public Defender,
Second Judicial Circuit, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and
Thomas H. Duffy, Assistant Attorney General, Tallahassee, Florida,

      for Respondent




                                       -2-